    Case 1:20-cv-01342-MN Document 1 Filed 10/02/20 Page 1 of 2 PageID #: 1




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

GODADDY MEDIA TEMPLE INC., a
California Corporation,

                          Plaintiff,

                   vs.                                  C.A. NO.:

ANEXIO DATA CENTERS, LLC, DOES 1                        DEMAND FOR JURY TRIAL
through 10,

                          Defendants.

        PLAINTIFF’S MOTION FOR AUTHORIZATION TO FILE UNDER SEAL

        Plaintiff GODADDY MEDIA TEMPLE INC., a California Corporation, (“Plaintiff”)

respectfully moves this Court pursuant to Federal Rule of Civil Procedure 5.2(d) and Local Rule

of Civil Practice and Procedure of the United States District Court for the District of Delaware

5.1.3 for entry of an order authorizing Plaintiff to file under seal an unredacted copy of Exhibit A

supporting the Complaint in the above-captioned case (the “Exhibit”). In support of this motion,

Plaintiff states as follows:

        1.         On October 2, 2020, Plaintiff initiated the above-captioned action (the “Action”)

by filing a complaint against the above-captioned defendants. The Action is premised on amounts

allegedly owed to Plaintiff pursuant to a certain master services agreement between Plaintiff and

defendant Anexio Data Centers, LLC (the “MSA”). The MSA, by its terms, is confidential in its

entirety. For that reason, and specifically because the parties designated the MSA as confidential

in its entirety, Plaintiff respectfully requests that the Court issue an order allowing for Exhibit A

to be filed under seal.

        2.         Although there is a “presumption in favor of public accessibility,” a court has

authority to seal documents “when justice so requires,” provided the party requesting sealing


LEGAL\48632135\1
    Case 1:20-cv-01342-MN Document 1 Filed 10/02/20 Page 2 of 2 PageID #: 2




demonstrates that the “interest in secrecy outweighs the presumption” of access. In re Motions for

Access of Garlock Sealing Techs. LLC, 488 B.R. 281, 299–300 (D. Del. 2013), as corrected (Mar.

15, 2013) (quoting LEAP Sys., Inc. v. MoneyTrax, Inc., 638 F.3d 216, 221 (3d Cir. 2011)); see also

Mosaid Techs. Inc. v. LSI Corp., 878 F. Supp. 2d 503, 507–08 (D. Del. 2012) (affirming a “good

cause” standard to justify sealing judicial records, which requires a “balancing process, in which

courts weigh the harm of disclosing information against the importance of disclosure to the

public”).

        3.         Plaintiff will comply with all applicable procedures regarding filing under seal

through the Court’s CM/ECF system, including the requirement to file a redacted version.

        4.         Granting the relief requested here will not materially prejudice any party in interest.

        WHEREFORE, Plaintiff requests that this Court enter an order, substantially in the form

attached as Annex A, accepting the Exhibit under seal, and grant such other relief as it deems just

and proper.

 Dated: October 2, 2020                    COZEN O’CONNOR

                                             /s/ Gregory Fischer
                                           Gregory Fischer (DE 5269)
                                           1201 North Market Street, Suite 1001
                                           Wilmington, DE 19801
                                           Telephone: (302) 295-2017
                                           E-mail: gfischer@cozen.com

                                           Paula Zecchini (pro hac vice to be submitted)
                                           Nathan Dooley (pro hac vice to be submitted)
                                           601 S Figueroa Street, Suite 3700
                                           Los Angeles, CA 90017
                                           Telephone: (213) 892-7900
                                           E-mail: pzecchini@cozen.com
                                                   ndooley@cozen.com

                                           Attorneys for Plaintiff
                                           GODADDY MEDIA TEMPLE INC.



                                                     2
LEGAL\48632135\1
